Case:20-12377-EEB Doc#:624 Filed:10/21/20                  Entered:10/21/20 16:34:30 Page1 of 10




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO

 IN RE:                                                )
                                                       )       Case No. 20-12377-EEB
 SKLAR EXPLORATION COMPANY, LLC                        )
 EIN: XX-XXXXXXX                                       )       Chapter 11
                                                       )
    Debtor.                                            )
                                                       )
                                                       )
                                                       )       Case No. 20-12380-EEB
 SKLARCO, LLC                                          )
 EIN: XX-XXXXXXX                                       )       Chapter 11
                                                       )
 Debtor.                                              )

    SUPPLEMENT TO MOTION FOR CLARIFICATION OF ORDERS AND TO
 AUTHORIZE IMMEDIATE OFFSET OF JOINT INTEREST BILLING OBLIGATIONS

          The Debtors, Sklar Exploration Company, LLC (“SEC”) and Sklarco, LLC (“Sklarco”),
 by and through their attorneys, Kutner Brinen, P.C., state their Supplement to the Motion for
 Clarification of Orders and to Authorize Immediate Offset of Joint Interest Billing Obligations
 (Docket No. 551) (“Offset Motion”) as follows:
          1.    The Debtors filed their Offset Motion on September 4, 2020, seeking clarification
 of certain provisions in the Oil and Gas Order and the Final Cash Collateral Order that
 inadvertently created an artificial justification for working interest holders to refuse to pay Joint
 Interest Billings (“JIBs”).
          2.    The purpose in filing the Offset Motion is to ensure that SEC can continue to
 exercise its rights and collection remedies in accordance with the various Operating Agreements,
 rights and remedies that were inadvertently limited by the language in the Final Cash Collateral
 Order.
          3.    By way of example, the Unit Operating Agreement for the Fishpond Oil Unit,
 attached hereto as Exhibit A, states, in section 11.4 on page 12 and 13, states:
                In addition, upon default by any Working Interest Owner in the
                payment of its share of Unit Expenditures, Unit Operator shall
                have the right without prejudice to other existing remedies, to
                collect from the purchaser the proceeds from the sale of such
                Working Interest Owner's share of Unitized Substances not to

                                                  1
Case:20-12377-EEB Doc#:624 Filed:10/21/20                Entered:10/21/20 16:34:30 Page2 of 10




                  exceed seven-eighths (7/8ths) of the proceeds allocated to the Tract
                  or Tracts in which said Working Interest Owner owns a Working
                  Interest, until the amount owed by such Working Interest Owner,
                  plus interest as aforesaid, has been paid.

        4.        Under the plain language of the Unit Operating Agreement, SEC would have the
 ability to net unpaid JIBs from the production revenue that would otherwise be payable to
 working interest holders subject to receipt of written notice from SEC.
        5.        Similarly the Model Form Operating Agreement for the Cedar Creek Land &
 Timber 4-1 #1 Well, attached hereto as Exhibit B, provides, in Article VII, on page 11, that the
 “Operator shall have the right, without prejudice to other rights and remedies, to collect from the
 purchaser the proceeds from the sale of the [defaulting] Non-Operator’s share of oil and/or gas”
 until the JIBs owed to SEC by the working interest (“WI”) holder have been paid in full.
        6.        The unintended result of heavily negotiated language in the Final Cash Collateral
 is that SEC’s rights to pursue collection of JIBs by netting the unpaid JIBS against the post-
 petition revenue owed to WI holders has been limited to those rare situations where the non-
 compliant WI holder agrees to netting their JIBs against revenue.
        7.        Specifically, the Final Cash Collateral provides, in paragraph 2 starting on page
 11:
        (c) The Budget shall provide, and the Debtors shall, at all times during these Bankruptcy
        Cases, deposit 100% of the revenue received on account of non-operating working
        interests (“WIO Revenue”) into the revenue account maintained by SEC.
        . . . SEC shall account for receipt and deposit of WIO Revenue by working interest owner
        in accordance with best practices for the industry, and may not use funds due to a non-
        insider working interest owner without that owner’s written consent. SEC shall pay WIO
        Revenue to the non-insider working interest holders in accordance with the Order
        Authorizing Payment of Working Interest Obligations and Limited Offset of Joint Interest
        Billing Obligations [Dkt. No. 317], which payments are indefeasible subject to rights and
        obligations under relevant Participation Agreements, Joint Operating Agreements, or
        similar agreements. Subject to the Budget, SEC and a non-insider working interest owner
        may agree in writing to offset any WIO Revenue due to that interest owner against any
        payments due from that WIO to SEC, including pre- and post-petition amounts due.

 (emphasis added)
       8.      As a result of language in the Final Cash Collateral Order, certain WI holders
 have refused to pay their JIBs, knowing that SEC cannot take further collection action against
 their revenue.



                                                   2
Case:20-12377-EEB Doc#:624 Filed:10/21/20                          Entered:10/21/20 16:34:30 Page3 of 10




          9.       Since the filing the Offset Motion, SEC has received JIB payments from some WI
 holders, reducing the total balance owed for unpaid JIBS.                       However, certain WI holders
 continued to refuse to pay JIBs, impairing SEC’s cash flow and ability to maintain its ongoing
 operations. As set forth in the updated statement of accounts receivables attached hereto as
 Exhibit C, SEC is owed $1,205,863.03 in past due, unpaid JIBs.1
          10.      As the Debtors have made abundantly clear through the motions filed and at
 hearings in this case, the continued payment of JIBs by WI holders is crucial to SEC’s continued
 operations and successful maintenance of the wells.
          11.      While all of the revenue owed to Sklarco is maintained at SEC for continued
 operations, Sklarco’s revenue amounts to approximately 18% of the total revenue collected by
 SEC for the sale of oil and gas products. Thus, for every $100 collected by SEC for the sale of
 oil and gas, $18 is retained at SEC for use in ongoing operations, while $82 is paid out to other
 interest holders.
          12.      Despite paying out 82% of the revenue collected, SEC remains obligated to pay
 100% of the ongoing expenses of the operations of the wells, and is required to remain current on
 the post-petition expenses.
          13.      Without the ongoing payment of JIBs, or the ability to collect unpaid JIBs from
 post-petition revenue, SEC will be unable to meet its ongoing operating expenses, crippling
 SEC’s reorganization efforts.
 A. Section 553(a) Does Not Excuse the Ongoing Payment of JIBs
          14.      Several of the parties filing objections to the Debtors’ Offset Motion, including
 Fant Energy Limited (“Fant”) and McCombs Energy, Ltd. (“McCombs”), assert that netting JIBs
 against revenue is not warranted, as certain setoff rights exist pursuant to 11 U.S.C. § 553(a).
          15.      Specifically, McCombs asserts that it “properly offset the prepetition debts owed
 to it by the Debtors against its joint interest billing obligations.” (Docket No. 568, ¶ 5).
          16.      Any set off rights asserted by a party are stayed as a result of the bankruptcy filing
 pursuant to 11 U.S.C. § 362(a)(7). Accordingly, any setoff of JIBs against pre-petition revenue
 would constitute a violation of the automatic stay absent entry of an order granting relief from
 stay, and would therefore be void and without effect.

 1
   The Accounts Receivables statement includes JIBs that are currently owed, for which statements were only
 recently issued. The collection of all receivables is vital to SEC’s ongoing operations; however, the current JIBs are
 not the primary focus of the Offset Motion. Rather the primary focus is the unpaid, pasty-due JIBs.

                                                           3
Case:20-12377-EEB Doc#:624 Filed:10/21/20                Entered:10/21/20 16:34:30 Page4 of 10




        17.     Additionally, any alleged rights of setoff can only apply to pre-petition JIBs, and
 does not relief the obligation for creditors to continue paying JIBs on a post-petition basis. See
 United States v. Myers (In re Myers), 362 F.3d 667, 672 (10th Cir. 2004).
        18.     As such, SEC’s rights and ability to offset JIBs against revenue on a post-petition
 basis cannot be impaired by any alleged right of setoff to the extent such JIBs arise post-petition,
 as such amounts are not subject to setoff in accordance with the plain language of section 553(a).
 B.   Allowing Creditors to Recoup JIBs Against Pre-Petition Revenue Would Lead to
 Inequitable Results, and Would Impair SEC’s Ability to Maintain Operations.
        19.     In the Objection and Joint of JJS Interests Escambia, LLC, JJS Interests, Steele
 King, LLC, and JJS Working Interests, LLC to Motion For Clarification of Orders, and to
 Authorize Immediate Offset of Joint Interest Billing Obligations (Docket No. 569), JJS asserts
 that the equitable remedy of recoupment allows JJS to avoid payment of JIBs where the JIB
 obligation arises out of the same operating agreement as the revenue owed to the WI holder.
        20.     “Recoupment is “narrowly construed” in bankruptcy cases because it violates the
 basic principle of equal distribution to creditors.”     Conoco, Inc. v. Styler (In re Peterson
 Distrib.), 82 F.3d 956, 959-60 (10th Cir. 1996).
        21.     The Tenth Circuit has held that for the doctrine of recoupment to apply, it is not
 sufficient for the obligation between a creditor and the debtor to merely arise out of the same
 contract. Id. at 960. Rather the claims must be so closely intertwined that allowing the debtor to
 avoid its obligation would be inequitable. Alliance Well Serv., LLC v. J.S. Ward & Son, Inc. (In
 re Alliance Well Serv., LLC), 577 B.R.         389, 369 (Bankr. D.N.M. 2017) (quoting In re
 Beaumont, 586 F.3d 776, 781 (10th Cir. 2009)).
        22.     In the present case, it would be inequitable to allow WI holders to recoup their
 unpaid post-petition JIBs against pre-petition revenue, as it would impair SEC’s ability to
 continue to pay its post-petition obligations incurred as a result of operating the wells for the
 benefit of all WI holders, resulting in a diminution of the estate to the detriment of all creditors,
 and would further result in a result in a decrease in the WI holders’ claims ahead of similarly
 situated unsecured creditors.
        23.     SEC acknowledges that the unpaid pre-petition revenue owed to WI holders is an
 obligation that must be addressed in connection with SEC’s assumption of any Operating
 Agreements. However, SEC has not yet moved to assume any Operating Agreements and will

                                                    4
Case:20-12377-EEB Doc#:624 Filed:10/21/20                 Entered:10/21/20 16:34:30 Page5 of 10




 likely address assumption or rejection of the agreements in a Plan of Reorganization. Until SEC
 has assumed any of the Operating Agreements, the WI holders remain unsecured creditors.
        24.     Allowing WI holders to recoup post-petition JIBs against pre-petition unpaid
 revenue would allow unsecured creditors to elevate their claims ahead of secured creditors and
 other similarly situated WI holders in violation of the priority scheme that constitutes a “basic
 underpinning of business bankruptcy law.” See Czyzewski v. Jevic Holding Corp., 137 S.Ct.
 973, 983 (2017).
        25.     Additionally, allowing recoupment of post-petition JIBs against pre-petition
 unpaid revenue will deprive SEC of funds necessary to maintain ongoing operations and
 continue to operate the wells for the benefit of all creditor.
        26.     Accordingly, clarification of the Final Cash Collateral Order and the Oil and Gas
 Order, and authorization to allow SEC to immediately offset JIBs against post-petition revenue
 owed to non-compliant WI holders is warranted.
        WHEREFORE, the Debtors pray the Court make and enter an Order clarifying the Oil
 and Gas Order and the Final Cash Collateral Order, authorizing SEC to immediately offset JIBs
 against post-petition revenue owed to non-complaint WI holders, and for such further and
 additional relief as to the Court may appear just and proper.
 DATED: October 21, 2020                                Respectfully submitted,

                                                        By:___/s/ Keri L. Riley
                                                           Lee M. Kutner, # 10966
                                                           Keri L. Riley, #47605
                                                           KUTNER BRINEN, P.C.
                                                           1660 Lincoln Street, Suite 1850
                                                           Denver, CO 80264
                                                           Telephone: (303) 832-2400
                                                           E-mail: klr@kutnerlaw.com




                                                    5
Case:20-12377-EEB Doc#:624 Filed:10/21/20           Entered:10/21/20 16:34:30 Page6 of 10




                               CERTIFICATE OF SERVICE

        I certify that on October 21, 2020, I served a complete copy of the foregoing
 SUPPLEMENT TO MOTION FOR CLARIFICATION OF ORDERS AND TO
 AUTHORIZE IMMEDIATE OFFSET OF JOINT INTEREST BILLING OBLIGATIONS
 on the following parties in compliance with the Federal Rules of Bankruptcy Procedure and the
 Court’s Local Rules:



 Paul Moss, Esq.                                   Kelley Brothers Contractors, Inc.
 US Trustee’s Office                               (Representative: Jerry Kelley)
 1961 Stout Street                                 401 County Farm Road
 Suite 12-200                                      Waynesboro, MS 39367
 Denver, CO 80294
                                                   Baker Hughes Company
 Stoneham Drilling Corporation                     (Representative: Christopher J. Ryan)
 (Representative: Heather Stickel)                 2001 Rankin Road
 c/o James B. Bailey, Esq.                         Houston, TX 77073
 Bradley Arant Boult Cummings, LLP
 1819 Fifth Avenue North                           Timothy C. Mohan, Esq.
 Birmingham, AL 35203                              Foley & Lardner, LLP
                                                   600 17th Street
 Mesa Fluids, LLC                                  Suite 2020 South
 (Representative: Aaron W. Merrell)                Denver, CO 80202
 1669 South 580 East
 American Fork, UT 84057                           J. Eric Lockridge, Esq.
                                                   Kean Miller LLP
 TCP Cottonwood, L.P.                              400 Convention Street
 (Representative: Kyle C. McInnis)                 Suite 700
 c/o Eric Lockridge                                P.O. Box 3513
 400 Convention Street                             Baton Rouge, LA 70802
 Suite 700
 Baton Rouge, LA 70801                             Craig K. Schuenemann, Esq.
                                                   Bryan Cave Leighton Paisner LLP
 Rapad Well Service Company, Inc.                  1700 Lincoln Street
 (Representative: Chesley James)                   Suite 4100
 c/o Jeremy Retherford, Esq.                       Denver, CO 80203
 Balch & Bingham, LLP
 1901 Sixth Avenue North                           Giovanni M. Ruscitti, Esq.
 Suite 1500                                        Berg Hill Greenleaf Ruscitti, LLP
 Birmingham, Alabama 35203-4642                    1712 Pearl Street
                                                   Boulder, CO 80302




                                              6
Case:20-12377-EEB Doc#:624 Filed:10/21/20    Entered:10/21/20 16:34:30 Page7 of 10




 Bryce A. Suzuki, Esq.
 Bryan Cave Leighton Paisner, LLP           Matthew J. Ochs, Esq.
 Two North Central Avenue                   Holland & Hart, LLP
 Suite 2100                                 555 Seventeenth Street
 Phoenix, AZ 85004-4406                     Suite 3200
                                            P.O. Box 8749
 James B. Bailey, Esq.                      Denver, CO 80201-8749
 Bradley Arant Boult Cummings, LLP
 1819 Fifth Avenue North                    Shay L. Denning, Esq.
 Birmingham, AL 35203                       Thomas H. Shipps, Esq.
                                            Maynes, Bradford, Shipps & Sheftel, LLP
 Timothy M. Riley, Esq.                     835 East Second Avenue
 Hopping Green & Sams, P.A.                 Suite 123
 P.O. Box 6526                              Durango, CO 81301
 Tallahassee, FL 32314
                                            Robert Padjen, Esq.
 Michel D. Rubenstein, Esq.                 Deanna Lee Westfall, Esq.
 Liskow & Lewis                             Assistant Attorney General
 1001 Fannin Street                         Colorado Department of Law
 Suite 1800                                 1300 Broadway
 Houston, TX 77002                          8th Floor
                                            Denver, CO 80203
 Duane J. Brescia, Esq.
 Clark Hill Strasburger                     Timothy M. Swanson, Esq.
 720 Brazos                                 Moye White LLP
 Suite 700                                  1400 16th Street
 Austin, TX 78701                           6th Floor
                                            Denver, CO 80202-1486
 Kevin S. Neiman, Esq.
 Law Offices of Kevin S. Neiman, P.C.       Joseph E. Bain, Esq.
 999 18th Street                            Jones Walker LLP
 Suite 1230 South                           811 Main Street
 Denver, CO 80202                           Suite 2900
                                            Houston, TX 77002
 Robert L. Paddock, Esq.
 Buck Keenan LLP                            Madison Tucker, Esq.
 2229 San Felipe                            Jones Walker LLP
 Suite 1000                                 201 St. Charles Avenue
 Houston, TX 77019                          Suite 5100
                                            New Orleans, Louisiana 70170
 Jeremy L. Retherford, Esq.
 Balch & Bingham, LLP                       Barnet B. Skelton, Jr., Esq.
 1901 Sixth Avenue North                    815 Walker
 Suite 1500                                 Suite 1502
 Birmingham, Alabama 35203                  Houston, TX 77002



                                        2
Case:20-12377-EEB Doc#:624 Filed:10/21/20    Entered:10/21/20 16:34:30 Page8 of 10




 Amy L. Vazquez, Esq.                       Paul H. Stephenson III, Esq.
 Jones Walker LLP                           Jim F. Spencer, Jr., Esq.
 811 Main Street                            Watkins & Eager, PLLC
 Suite 2900                                 P.O. Box 650
 Houston, TX 77002                          Jackson, Mississippi 39205

 Matthew S. Okin, Esq.                      John D. Cornwell, Esq.
 John Thomas Oldham, Esq.                   Grant M. Beiner, Esq.
 Okin Adams, LLP                            Christopher D. Johnson, Esq.
 1113 Vine Street                           Munsch Hardt Kopf & Harr, P.C.
 Suite 240                                  700 Milam Street
 Houston, TX 77002                          Suite 2700
                                            Houston, TX 77002
 Christopher H. Meredith, Esq.
 Copeland Cook Taylor & Bush, P.A.          Michael J. Guyerson, Esq.
 1076 Highland Colony Parkway               Buechler Law Office, LLC
 600 Concourse, Suite 200                   999 18th Street
 P.O. Box 6020                              Suite 1230 South
 Ridgeland, Mississippi 39158-6020          Denver, CO 80202

 Michael L. Niles, Esq.                     Jordan B. Bird, Esq.
 Brian G. Rich, Esq.                        Cook Yancey King & Galloway, APLC
 Berger Singerman LLP                       333 Texas Street
 313 North Monroe Street                    Suite 1700
 Suite 301                                  Shreveport, Louisiana 71120-2260
 Tallahassee, FL 32301
                                            Robert L. Paddock, Esq.
 Victoria Argeroplos, Esq.                  Buck Keenan, LLP
 Jackson Walker LLP                         2229 San Felipe
 1401 McKinney Street                       Suite 1000
 Suite 1900                                 Houston, TX 77019
 Houston, TX 77010
                                            Ryan M. Seidemann, Esq.
 David R. Taggart, Esq.                     Assistant Attorney General
 Bradley Murchison Kelly & Shea, LLC        Civil Division/Lands and Natural Resources
 401 Edwards Street                         P.O. Box 94005
 Suite 1000                                 Baton Rouge, Louisiana 70804-9005
 Shreveport, Louisiana 71101
                                            David M. Miller, Esq.
 Jordan B. Bird, Esq.                       Spencer Fane LLP
 Cook Yancey King & Galloway, APLC          1700 Lincoln Street
 333 Texas Street                           Suite 2000
 Suite 1700                                 Denver, CO 80203
 P.O Box 22260
 Shreveport, Louisiana 71120-2260



                                       3
Case:20-12377-EEB Doc#:624 Filed:10/21/20      Entered:10/21/20 16:34:30 Page9 of 10




 Jennifer J. Hardy, Esq.                      Armistead M. Long, Esq.
 Willkie Farr & Gallagher, LLP                Gordon Arata Montgomery Barnett
 600 Travis Street                            McCollam Duplantis & Eagan, LLC
 Houston, TX 77002                            400 East Kaliste Saloon Road
                                              Suite 4200
 Duane J. Brescia, Esq.                       Lafayette, Louisiana 70508
 Clark Hill Strasburger
 720 Brazos Street                            Ryan J. Lorenz, Esq.
 Suite 700                                    Clark Hill PLC
 Austin, TX 78701                             14850 North Scottsdale Road
                                              Suite 500
 Andrew G. Edson, Esq.                        Scottsdale, Arizona 85254
 Clark Hill Strasburger
 901 Main Street                              Brian G. Rich, Esq.
 Suite 6000                                   Michael J. Niles, Esq.
 Dallas, TX 75202                             Berger Singerman LLP
                                              313 North Monroe Street
 Craig M. Geno, Esq.                          Suite 301
 Law Offices of Craig M. Geno, PLLC           Tallahassee, FL 32301
 587 Highland Colony Parkway
 Ridgeland, MS 39157                          Katherine A. Ross, Esq.
                                              U.S. Attorney’s Office for the
 Christopher H. Meredith, Esq.                 District of Colorado
 Glenn Gates Taylor, Esq.                     Assistant United States Attorney
 Copeland Cook Taylor & Bush, P.A.            1801 California Street
 600 Concourse, Suite 200                     Suite 1600
 1076 Highland Colony Parkway                 Denver, CO 80202
 P.O. Box 6020
 Ridgeland, MS 39158-6020                     Ryco Exploration, LLC
                                              401 Edwards Street
 Matthew S. Okin, Esq.                        Suite 915
 John Thomas Oldham, Esq.                     Shreveport, LA 71101
 Okin Adams LLP                               ATTN: M. Robin Smith
 1113 Vine Street
 Suite 240                                    Ryco Exploration, LLC
 Houston, TX 77002                            40 Golf Club Drive
                                              Haughton, LA 71037
 Curtis R. Shelton, Esq.                      ATTN: M. Robin Smith
 Jennifer Norris Soto, Esq.
 Ayres Shelton Williams Benson & Paine,       Stephen K. Lecholop II, Esq.
 LLC                                          Rosenthal Pauerstein, Esq.
 333 Texas Street, Suite 1400                 Sandoloski Agather LLP
 P.O. Box 1764                                755 East Mulberry
 Shreveport, Louisiana 71166                  Suite 200
                                              San Antonio, TX 78212



                                          4
Case:20-12377-EEB Doc#:624 Filed:10/21/20        Entered:10/21/20 16:34:30 Page10 of 10




  Katherine Guidry Douthitt, Esq.               Chris Crowley, Esq.
  Blanchard Walker O’Quin & Roberts             Feldmann Nagel Cantafio, PLLC
  P.O. Box 1126                                 1875 Lawrence Street
  Shreveport, Louisiana 71163                   Suite 730
                                                Denver, CO 80202
  Andrew J. Shaver, Esq.
  Bradley Arant Boult Cummings LLP
  1819 Fifth Avenue North
  Birmingham, AL 35203

  Theodore J. Hartl, Esq.
  Ballard Spahr LLP
  1225 17th Street
  Suite 2300
  Denver, CO 80202-5596

  John H. Smith
  Quitman Tank Solutions, LLC
  P.O. Box 90
  Quitman, MS 39355                             /s/Vicky Martina
                                                Vicky Martina
  Belinda Harrison                              Kutner Brinen PC
  58 County Road 5033
  Heidelberg, MS 39439

  Casey C. Breese, Esq.
  Welborn Sullivan Meck & Tooley, P.C.
  1125 17th Street
  Suite 2200 South
  Denver, CO 80202

  Jeff Carruth, Esq.
  Weycer Kaplan Pulaski & Zuber, P.C.
  11 Greenway Plaza
  Suite 1400
  Houston, TX 77046

  Michael E. Riddick, Esq.
  Katherine Guidry Douthill, Esq.
  Blanchard Walker O’Quin & Roberts, P.C.
  333 Texas Street
  Regions Tower
  Suite 700
  Shreveport, Louisiana 71101




                                            5
